987 So.2d 109 (2008)
Darius D. JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2102.
District Court of Appeal of Florida, First District.
June 16, 2008.
Rehearing Denied August 1, 2008.
Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant Darius Jones appeals the denial of his motion to withdraw plea filed pursuant to Florida Rule of Criminal Procedure 3.170(l). Appellant argues the trial court reversibly erred by failing to appoint conflict-free counsel upon his timely representation that trial counsel misinformed him as to the sentence he would receive if he admitted violating his probation. Because the trial court failed to appoint conflict-free counsel, its denial of appellant's motion is reversed and remanded. See Mullins v. State, 981 So.2d 1281 (Fla. 1st DCA 2008). Upon remand, conflict-free counsel shall be appointed to assist appellant in this cause.
REVERSED and REMANDED for proceedings consistent with this opinion.
DAVIS, VAN NORTWICK, and POLSTON, JJ., concur.